Case 2:85-cv-04544-DMG-AGR Document 673 Filed 09/16/19 Page 1 of 4 Page ID #:33516




      1   ANDREA SHERIDAN ORDIN (SBN 38235)
          STRUMWASSER & WOOCHER LLP
      2   10940 Wilshire Boulevard, Suite 2000
          Los Angeles, California 90024
      3   Telephone: (310) 576-1233
          Facsimile: (310) 319-0156
      4   E-mail: aordin@strumwooch.com
      5   Special Master / Independent Monitor
      6
      7
                              UNITED STATES DISTRICT COURT
      8
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
      9
     10
                                                    CASE NO. CV 85-4544 DMG (AGRx)
     11   JENNY LISETTE FLORES, et al.,
     12                                             NOTICE OF REQUEST FOR
                             Plaintiffs,            EXTENSION OF SPECIAL
     13                                             MASTER/INDEPENDENT MONITOR
                     v.                             TERM
     14
     15   WILLIAM P. BARR, Attorney
     16   General of the United States, et al.,
     17
                      Defendants.
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28



                                                      2
                             NOTICE OF REQUEST FOR EXTENSION OF SPECIAL MASTER/INDEPENDENT MONITOR TERM
Case 2:85-cv-04544-DMG-AGR Document 673 Filed 09/16/19 Page 2 of 4 Page ID #:33517




      1         Pursuant to the Court’s “Order Appointing Special Master/Independent
      2   Monitor” the Special Master/Independent Monitor (“Monitor”) hereby submits this
      3   Notice of Request for Extension for an additional six (6) month term, under the
      4   terms contemplated by Section C.2 of the Order. [Doc. #494].
      5         On October 5, 2018, the Court appointed the Monitor for a term of 12
      6   months (“Initial Term”) commencing October 17, 2018 (the “Effective Date”).
      7   (Id. at 4.) The Order provided that the Initial Term may be extended if, at least
      8   four (4) weeks before the expiration of the Initial Term, any of the Parties and/or
      9   the Monitor file with the Court a Notice requesting an extension of the Monitor’s
     10   term. (Id.)
     11         On June 10, 2019, the Court ordered Plaintiffs’ Motion to Enforce (re:
     12   Homestead ) [Doc. #547-2] be set for mediation with the Monitor. [Doc. #553].
     13   On June 28, 2019, the Court referred Plaintiffs’ Ex Parte Application for a
     14   Temporary Restraining Order and an Order to Show Cause Why a Preliminary
     15   Injunction and Contempt Order Should Not Issue (re: CBP) [Doc. #572] to
     16   expedited mediation before the Monitor. [Doc. #576].
     17         The first mediation was conducted on July 10, 2019, with all Parties present.
     18   [Doc. #599]. Also participating was the Monitor’s appointed expert, Dr. Paul H.
     19   Wise. [Doc. #591]. At the conclusion of the July 10, 2019 mediation, the Parties
     20   agreed upon a schedule for preparation of an Interim Report by Dr. Wise as well as
     21   further joint session in September.
     22         On September 11, 2019, the Parties met, along with Dr. Wise and overseen
     23   by the Monitor, to discuss significant developments in CBP conditions in the El
     24   Paso and Rio Grande Valley sectors since July 10, 2019, as well as the
     25   recommendations contained in the Interim Report of Dr. Wise. At the conclusion
     26   of the September 11, 2019 mediation, the Parties agreed to reconvene on October
     27   17, 2019.
     28



                                                       3
                              NOTICE OF REQUEST FOR EXTENSION OF SPECIAL MASTER/INDEPENDENT MONITOR TERM
Case 2:85-cv-04544-DMG-AGR Document 673 Filed 09/16/19 Page 3 of 4 Page ID #:33518




      1         In light of the described pending mediations, other settlement negotiations,
      2   and the Monitor’s continuing monitoring efforts, the Monitor requests an extension
      3   of time for her term as Monitor to April 17, 2020.
      4
      5
      6
      7   DATED: September 16, 2019                Respectfully submitted,
      8
                                                   Andrea Sheridan Ordin
      9                                            STRUMWASSER & WOOCHER LLP
     10
     11
                                                   By     /s/ Andrea Sheridan Ordin
     12                                                   Andrea Sheridan Ordin
     13
                                                   Special Master / Independent Monitor
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28



                                                      4
                             NOTICE OF REQUEST FOR EXTENSION OF SPECIAL MASTER/INDEPENDENT MONITOR TERM
Case 2:85-cv-04544-DMG-AGR Document 673 Filed 09/16/19 Page 4 of 4 Page ID #:33519




      1                                CERTIFICATE OF SERVICE
      2                                       Case No. CV 85-4544
      3
                 I am a citizen of the United States. My business address is 10940 Wilshire
      4
          Boulevard, Suite 2000, Los Angeles, California 90024. I am over the age of 18 years, and
      5
          not a party to the within action.
      6
      7          I hereby certify that on September 16, 2019, I electronically filed the following
      8   documents with the Clerk of the Court for the United States District Court, Eastern District
      9   of California by using the CM/ECF system:
     10
          NOTICE OF REQUEST FOR EXTENSION                               OF    SPECIAL       MASTER/
     11   INDEPENDENT MONITOR TERM
     12
                 I certify that all participants in the case are registered CM/ECF users and that service
     13
          will be accomplished by the CM/ECF system.
     14
     15          I declare under penalty of perjury under the laws of the United States the foregoing
     16   is true and correct. Executed on September 16, 2019, at Los Angeles, California.
     17
     18
     19
     20                                                             Jeff Thomson

     21
     22
     23
     24
     25
     26
     27
     28




                                              CERTIFICATE OF SERVICE
